DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-17 in the reply filed on 07/19/2022 is acknowledged.
Claims 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022
Applicant's election with traverse of Species A in the reply filed on 07/19/2022 is acknowledged.  The traversal is on the ground(s) that the limitations of claim 15 is also readable upon the elected species A.  This is not found persuasive because as described in page 5 lines 26-28, applicant has stated that there is no need for holes in elected species A, “As the outline of the lower edge 106 of the first paper fiber board 101 is arranged to have the cuts of the kind mentioned above, there is no need to make holes to the first paper fiber board 101.”
Claims 4-5, 7, 9, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/19/2022.
Claims 4-5 were withdrawn because they pertain to a bottom portions with one or more holes, which is only shown in nonelected species B holes (309).
Claim 7 is withdrawn because it pertains to where the first paper fiber board is at least two-fold within the extension, which is only shown in nonelected species B’s first paper board (301) and extension (310).
Claim 9 is withdrawn because it pertains to wherein the first paper board is bent upwards on a lower rim of the plinth board, which is only shown in nonelected species B’s first paper board (301) and plinth portion (305).
Claim 15 is withdrawn due to the reasons described above. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,6,8,11-12,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nihon (JP2001078581, provided by applicant in IDS dated 05/18/2021).
Regarding claim 1: Nihon discloses a plant cultivation pot (abstract) comprising a first paper fiber board (10) constituting a wall portion (1) of the plant cultivation pot and a second paper fiber board (20) constituting a bottom portion (2) of the plant cultivation pot (Figs. 1 & 5), wherein the plant cultivation pot comprises a plinth portion (3) so that a part of the wall portion is below the bottom portion in a height direction of the plant cultivation pot (Fig. 1), wherein an outline of a lower edge of the first paper fiber board is provided with cuts (5) extending towards an upper rim of the plant cultivation pot (Fig. 5).
Regarding claim 3: Nihon discloses the limitations of claim 1 as shown above.
Nihon further discloses wherein the second paper fiber board (2) has a non-circular shape when being in a planar form (Fig. 2a) , and there are gaps (as a result of notches 23) between an outline of the second paper fiber (2) board and the wall portion (1) of the plant cultivation pot when the second paper fiber board is constituting the bottom portion (Figs. 1 & 5).
Regarding claim 6: Nihon discloses the limitations of claim 1 as shown above.
Nihon further discloses wherein the plant cultivation pot comprises, at an opening of the plant cultivation pot (top of pot, Figs. 1 & 5), an extension (EXT, see annotated Fig. below) formed by the first paper fiber board (1) and extending outwards from a geometric center line of the plant cultivation pot, the geometric centerline intersecting a geometric center point of the bottom portion and a geometric center point of the opening of the plant cultivation pot (as seen in Figs. 1 & 5).

    PNG
    media_image1.png
    479
    454
    media_image1.png
    Greyscale

Regarding claim 8: Nihon discloses the limitations of claim 1 as shown above.
Nihon further discloses wherein the second paper board (20) is attached to the part of the wall portion (1) that is below the bottom portion (2) and the second paper board constitutes at least a part of an inner surface of the plinth (3) portion (via 22, Fig. 1).
Regarding claim 11: Nihon discloses the limitations of claim 1 as shown above.
Nihon further discloses wherein the first paper fiber board (10) comprises sealing material inhibiting water infiltration through the first paper fiber board and the second paper fiber board (20) comprises sealing material inhibiting water infiltration through the second paper fiber board (“In each of the above-described aspects, it is preferable that the wall portion, the reinforcing portion, and the bottom portion have a water-resistant coating layer formed on at least one surface thereof.. As such a water-resistant coating layer, a coating layer of a water-soluble resin is suitable”).
Regarding claim 12: Nihon discloses the limitations of claim 11 as shown above.
Nihon further discloses wherein the sealing material is arranged to form a coating on a surface of the first paper fiber board (10) so that the coating constitutes an inner surface of the wall portion (by applying coating on the inner surface of the wall), and the sealing material is arranged to form a coating on a surface of the second paper fiber board (20) so that the coating constitutes an upper surface of the bottom portion (by applying the coating on the upper surface of the bottom portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nihon as applied to claim 1 above, and further in view of Shaffer (WO 2016100854 A2).
Regarding claim 2: Nihon discloses the limitations of claim 1 as shown above.
Nihon discloses the cuts (5).
Nihon fails to disclose wherein the cuts are arranged to extend above the bottom portion of the plant cultivation pot.
However, Shaffer teaches wherein the cuts (26) are arranged to extend above the bottom portion (22) of the plant cultivation pot (10, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cuts as disclosed by Nihon with the extension above the bottom as taught by Shaffer so as to provide as much air as possible into the roots of the plants. 
Claims 10,14 are rejected under 35 U.S.C. 103 as being unpatentable over Nihon as applied to claim 1 above.
Regarding claim 10: Nihon discloses the limitations of claim 1 as shown above.
Nihon’s first embodiment fails to teach wherein a cone angle of the wall portion is at least one degree.
However, Nihon’s second embodiment teaches wherein a cone angle of the wall portion (1) is at least one degree (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wall portion as disclosed by Nihon’s first embodiment with the cone angle as taught by Nihon’s second embodiment so as to maximize the amount of growth medium that the apparatus can hold, therefore increasing the likelihood that the plant grows as intended. 
Regarding claim 14: Nihon discloses the limitations of claim 1 as shown above.
Nihon further discloses the first paper fiber board comprises sealing material inhibiting water infiltration through the first paper fiber board (“In each of the above-described aspects, it is preferable that the wall portion, the reinforcing portion, and the bottom portion have a water-resistant coating layer formed on at least one surface thereof.. As such a water-resistant coating layer, a coating layer of a water-soluble resin is suitable”).
Nihon also seems to teach wherein the second paper fiber board is uncoated and unimpregnated paper fiber board (as it only PREFERABLE that the second paper board is coated with the water-resistant layer, not REQUIRED). 
However, if applicant disagrees, then Nihon discloses the claimed invention except for wherein the second paper fiber board is uncoated and unimpregnated paper fiber board. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus so that wherein the second paper fiber board is uncoated and unimpregnated paper fiber board, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. Doing so would optimize the apparatus by minimizing the amount of resin used in the apparatus.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nihon as applied to claim 1 above, and further in view of Vanwingerden (US 5927009 A).
Regarding claim 13: Nihon discloses the limitations of claim 11 as shown above.
Nihon discloses the first paper fiber board (10), the second paper fiber board (20), and the sealing material (“In each of the above-described aspects, it is preferable that the wall portion, the reinforcing portion, and the bottom portion have a water-resistant coating layer formed on at least one surface thereof.. As such a water-resistant coating layer, a coating layer of a water-soluble resin is suitable”).
Nihon fails to teach the paper being impregnated with sealing material. 
However, Vanwingerden teaches paper being impregnated with sealing material (Col 3 lines 62-63, “For example, the pull-out tabs (e.g., 30a, 30b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the paper boards and sealing material as disclosed by Nihon with the sealing material impregnated paper as taught by Vanwingerden so as to increase the life span of the apparatus and decrease the likelihood of decomposition when watered.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nihon as applied to claim 1 above, and further in view of KR 200327228 Y1 (Software is failing to translate name of inventors, therefore hereinafter this reference will be referred to as KR7228. Examiner’s note: Examiner has also provided a separate translated document printed from WO).
Regarding claim 16: Nihon discloses the limitations of claim 1 as shown above.
Nihon fails to teach wherein at least a part of the plant cultivation pot is coated or impregnated with one or more growth promoting substances soluble in water.
However, KR7228 teaches wherein at least a part of the plant cultivation pot (10)is coated or impregnated with one or more growth promoting substances (12) soluble in water (page 2 of separate translated document, “wherein water is purified, and minerals and nutrients required for plant growth are supplied by coating a water-soluble bio-ceramic for activating the growth of plants on a wall of the flowerpot.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plant cultivation pot as disclosed by Nihon with the impregnating growth agents as taught by KR7228 so as to provide nutrients to the plant and therefore increasing the likelihood that it grows as desired by the user. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nihon (JP2001078581, provided by applicant in IDS dated 05/18/2021) in view of Wang (KR 20150062365 A).
Regarding claim 17: Nihon discloses the limitations of claim A cultivation system comprising: a plant cultivation pot (abstract),wherein the plant cultivation pot comprises a first paper fiber board (10) constituting a wall portion (1) of the plant cultivation pot and a second paper fiber board (20) constituting a bottom portion (2) of the plant cultivation pot (Figs. 1 & 5), wherein the plant cultivation pot comprises a plinth portion (3) so that a part of the wall portion is below the bottom portion in a height direction of the plant cultivation pot (Fig. 1), wherein an outline of a lower edge of the first paper fiber board is provided with cuts (5) extending towards an upper rim of the plant cultivation pot (Fig. 5).
Nihon fails to explicitly teach cultivation medium in an interior of the plant cultivation pot, and a plant rooted on the cultivation medium.
However, Wang teaches cultivation medium (10) in an interior of the plant cultivation pot (1), and a plant rooted on the cultivation medium (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pot as disclosed by Nihon with the medium and plant as taught by Wang so as to optimally grow a plant that the user desires. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon include elements that teach applicant’s claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619